DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see 8-9, filed July 7, 2022, with respect to 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
Firstly, the only reference to an aircraft is in the preamble of independent Claim 1, and the examiner interprets the “driveshaft misalignment measurement system for a drivetrain of an aircraft...” as merely describing an intended use, as it states what it is intended to be used “for” rather than specifically stating what it comprises (such as instead saying “driveshaft misalignment measurement system comprising a drivetrain of an aircraft...”). As such, it is possible for there to be other uses for the claimed system, such as “for a drivetrain of a vehicle” (wherein said vehicle is not specifically an aircraft). Since none of the claim body limitations involve an aircraft specifically, the examiner is interpreting the preamble’s mentioned driveshaft to be useable in any form or function, regardless of whether or not it is specifically in an aircraft. For example, the limitation “a plurality of accelerometers connected to a drivetrain” could be read upon by a plurality of accelerometers connected to a drivetrain even if said drivetrain is found on a car, truck, SUV, or the like, rather than an aircraft. Furthermore, the “flight control computer...” limitation could be read upon as a generic computer or a controller with a microprocessor measuring misalignment data using sensors gathered from an accelerometer. The computer could be configured for additional uses such as determining misalignment on an autonomous vehicle. This is supported by the specification’s description of the flight control computer in paragraph [0024], which does not mention any components that would render this computer as a specialty computer specific to aircraft, but as merely a generic computer. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim) (MPEP 2111.02).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20150060594; hereinafter Nguyen) in view of Winzenz et al. (US 20120269626; hereinafter Winzenz; already of record).
In regards to claim 1, Nguyen discloses of a driveshaft misalignment measurement system for a drivetrain of an aircraft (Abstract, Para 0006, Fig 1) comprising:
a driveshaft having a first end forming a driveshaft engine spline and a second end forming a driveshaft gearbox spline (Fig 1 Parts 26, 28, and 24, Fig 4, Para 0022, 0017);
a drivetrain subsystem including an engine and a gearbox each including a spline adapted to connect to a respective one of the driveshaft splines to form first and second splined connections, rotational energy transferred from the engine to the gearbox via the first and second splined connections (Fig 1 Parts 26, 28, and 24, Fig 4, Para 0022, 0017, 0001-0002, 0020); 

However, Nguyen does not specifically disclose of a plurality of accelerometers coupled to the drivetrain configured to detect acceleration data; and
a flight control computer configured to measure misalignment at at least one of the splined connections using the acceleration data.

Winzenz, in the same field of endeavor, teaches of a plurality of accelerometers coupled to the drivetrain configured to detect acceleration data (Para 0033, Fig 2); and
a flight control computer configured to measure misalignment at at least one of the splined connections using the acceleration data (Para 0033, Fig 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivetrain, as taught by Nguyen, to include a plurality of accelerometers coupled to the drivetrain configured to detect acceleration data; and a flight control computer configured to measure misalignment at at least one of the splined connections using the acceleration data, as taught by Winzenz, in order to measure a vibration lateral to the shaft (Winzenz Para 0033).
In regards to claim 2, Nguyen in view of Winzenz teaches of the driveshaft misalignment measurement system as recited in claim 1 wherein the driveshaft engine spline further comprises one of an internal spline or an external spline and the engine spline further comprises the other of the internal spline or the external spline (Nguyen Para 0020, Fig 4).
In regards to claim 3, Nguyen in view of Winzenz teaches of the driveshaft misalignment measurement system as recited in claim 1 wherein at least one of the plurality of accelerometers is coupled to the engine and at least one of the plurality of accelerometers is coupled to the gearbox (Winzenz Para 0033, Fig 2 Parts 47, 24, 44, 18).
In regards to claim 4, Nguyen in view of Winzenz teaches of the driveshaft misalignment measurement system as recited in claim 1 wherein the flight control computer further comprises a processor implementing a driveshaft misalignment measurement module configured to measure the misalignment at the at least one of the splined connections using the acceleration data (Winzenz Para 0033, 0038, Fig 2); and
wherein the processor further implements a displacement determination submodule to convert the acceleration data from the plurality of accelerometers into displacement data and a misalignment determination submodule to determine misalignment data at the at least one of the splined connections using the displacement data (Winzenz Para 0033, 0038, Fig 2).
The motivation of combining Nguyen and Winzenz is the same as that recited in claim 1.  
In regards to claim 5, Nguyen in view of Winzenz teaches of the driveshaft misalignment measurement system as recited in claim 1 wherein the flight control computer is configured to measure misalignment at the first and second splined connections using the acceleration data Winzenz Para 0033, Fig 2 Parts 47, 24, 44, 18).
The motivation of combining Nguyen and Winzenz is the same as that recited in claim 1.  
In regards to claim 6, Nguyen in view of Winzenz teaches of the driveshaft misalignment measurement system as recited in claim 1 wherein the flight control computer is configured to measure misalignment at the first and second splined connections using the acceleration data (Winzenz Para 0033, 0038, Fig 2).
The motivation of combining Nguyen and Winzenz is the same as that recited in claim 1.  
In regards to claim 7, Nguyen in view of Winzenz teaches of the driveshaft misalignment measurement system as recited in claim 1 further comprising a driveshaft housing at least partially enclosing the driveshaft and the splined connections (Winzenz Fig 2 Parts 230 and 47, Fig 1).
The motivation of combining Nguyen and Winzenz is the same as that recited in claim 1.  
In regards to claim 8, Nguyen in view of Winzenz teaches of the driveshaft misalignment measurement system as recited in claim 7 wherein at least one of the plurality of accelerometers is coupled to the driveshaft housing (Winzenz Fig 2 Parts 230, 44, and 47, Fig 1, Para 0033).
The motivation of combining Nguyen and Winzenz is the same as that recited in claim 1.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Winzenz as applied to claim 1 above, and further in view of Mian et al. (US 8079274; hereinafter Mian; already of record from IDS).
In regards to claim 9, Nguyen in view of Winzenz teaches of the driveshaft misalignment measurement system as recited in claim 1.  
However, Nguyen in view of Winzenz does not specifically teach of further comprising a display to generate a misalignment notification when the misalignment at the at least one of the splined connections exceeds a misalignment threshold a predetermined number of times. 
Mian, in the same field of endeavor, teaches of a display to generate a misalignment notification when the misalignment at the at least one of the splined connections exceeds a misalignment threshold a predetermined number of times (Column 4 lines 45-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the driveshaft misalignment measurement system, as taught by Nguyen in view of Winzenz, to include a display to generate a misalignment notification when the misalignment at the at least one of the splined connections exceeds a misalignment threshold a predetermined number of times, as taught by Main, in order to send a safety warning to a driver when the limit threshold has been reached (Mian column 4 lines 45-64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hale (US 20180165897) discloses of a plurality of vibration sensors located on a gearbox and an engine that monitor a drive system.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663